


Exhibit 10.1




Option No.:  NQ-______________________

Grantee:  _____________________

   

Grant Date:  May 11, 2005

Date First Exercisable:  May 11, 2006

   

Expiration Date:  May 11, 2015

Number of Shares:  ______________

   

Exercise Price Per Share:  $11.50

 



Dear ______________:

 

Re:

Stock Option Grant


                    I am pleased to inform you that Spartan has granted to you
under the Spartan Stores, Inc. 2001 Stock Incentive Plan the option to purchase
the shares of Spartan's Common Stock described above. By accepting this grant,
you agree that the stock options and shares to be issued upon exercise are
subject to the terms and conditions of this letter and the Plan (which are
incorporated into this letter by reference). If there is any conflict between
the terms of the Plan and this letter, the terms of the Plan will control.

                    NQSO Grant. Spartan grants to you an option to purchase
shares of Spartan Common Stock, as set forth above. This option is a
non-qualified option and is not an incentive stock option as defined in
Section 422(b) of the Internal Revenue Code of 1986, as amended.

                    Term and Vesting. Your right to exercise this option
according to its terms shall commence on the "Date First Exercisable" shown
above and shall terminate on the "Expiration Date" shown above, unless earlier
terminated under the Plan. Your right to exercise this option shall vest over a
four-year period as follows: twenty-five percent (25%) of the shares optioned
under this grant shall vest on the "Date First Exercisable", and twenty-five
percent (25%) of the shares shall vest on each of the first, second and third
anniversaries of the "Date First Exercisable," in each case rounded to the
nearest whole number of shares.

                    Purchase Price; Payment. The price of the shares of Common
Stock to be purchased upon exercise of this option shall be the "Exercise Price
Per Share" set forth above, subject to adjustment as provided in the Plan.
Unless the Committee (as defined in the Plan) allows other methods of payment,
you shall pay the exercise price in cash. If you are permitted to make payment
in the form of Mature Shares (as defined in the Plan), the shares shall be
valued at their Market Value (as determined under the Plan) at the time of
delivery to Spartan.

                    Exercise of Option. You may exercise the vested and
exercisable portion of this option, in whole or in part, by an executed notice
of exercise, which shall be effective upon receipt by Spartan's Benefits Manager
or his or her designee or successor at Spartan's main office, accompanied by
full payment (as set forth above) of the option price. The notice shall set
forth the number of shares to be purchased and shall indicate your instructions
with respect to a reasonable time and place for delivery of certificates for the
shares. Upon payment of the purchase price and any required withholding amount,
Spartan will deliver a certificate or



--------------------------------------------------------------------------------


certificates for such shares; provided, however, that delivery may be postponed
for such period as may be required for Spartan with reasonable diligence to
comply with any registration requirements under any securities laws or any other
laws or regulations applicable to the issuance, listing or transfer of such
shares, or any agreements or rules of the Nasdaq Stock Market. If you fail to
accept delivery of and pay for all or any of the shares specified in the notice
upon tender or delivery of the shares, your right to exercise the option with
respect to such undelivered shares will terminate. However, your remaining
options not yet exercised or terminated shall continue in force.

                    Termination of Employment or Competition. This option shall
terminate at the times provided in the Plan after your death, disability,
retirement or the termination of your employment with Spartan or its
subsidiaries, or if you enter into Competition (as defined in the Plan) with
Spartan.

                    Non-transferability of Option. This option or any rights
therein shall not be sold, exchanged, assigned, or otherwise transferred or
pledged or otherwise encumbered in whole or in part, except by will or the laws
of descent or distribution, and is exercisable during your lifetime only by you
or your guardian or legal representative. If any sale, exchange, assignment,
transfer, pledge or encumbrance of this option or any rights therein shall be
made or attempted, or if any attachment, execution, garnishment or lien shall be
issued against or placed upon this option, this option shall be void and of no
further effect.

                    Certifications. You represent and warrant that (1) you are
acquiring this option for your own account and investment and without any intent
to distribute any shares upon exercise of the option and (2) you have been
furnished and have read the most recent Annual Report to Shareholders of Spartan
and the Plan Description relating to the Plan. You shall not resell or
distribute the shares received upon exercise of the option except in compliance
with such conditions as Spartan may reasonably specify to ensure compliance with
federal and state securities laws.

                    Binding Effect; Amendment. This letter agreement and the
Plan shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective heirs, successors and permitted assigns. This letter
agreement shall not be modified except in a writing executed by you and Spartan.

 

Very truly yours,

             

Craig C. Sturken

 

Chairman, President & CEO








-2-

--------------------------------------------------------------------------------